Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 2, 2015

                                    No. 04-15-00056-CV

                             Gary HODGE and Robert Hart III,
                                      Appellants

                                              v.

        STEPHEN KRAFT IND. and as Member on Behalf of Grupo Habanero LLC,
                                  Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-18038
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
       Appellants have filed a motion to substitute and a motion for extension of time to file
their motion for rehearing and reconsideration en banc. Appellants’ motions are GRANTED.
Appellants’ deadline to file their motion for rehearing and/or motion for rehearing en banc is
extended to December 14, 2015.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court